office_of_chief_counsel internal_revenue_service memorandum number release date cc nta slhartford preno-148983-08 uilc date january to joe zelle director field systemic advocacy from susan l hartford technical advisor to the special counsel national_taxpayer_advocate subject itins for deceased individuals this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent this memorandum responds to your request for advice regarding whether the internal_revenue_service can issue individual taxpayer identification numbers itins for deceased applicants several months ago you sought guidance regarding the service’s refusal to issue itins to deceased individuals as you have explained often an itin is needed for a recently deceased taxpayer spouse or dependent in order to process and receive certain tax benefits such as the dependency_exemption or a particular filing_status sec_6109 c provides in part that the secretary is authorized to require such information as may be necessary to assign an identifying number to any person sec_301_6109-1 states under procedures issued by the internal_revenue_service an irs individual_taxpayer_identification_number will be assigned to an individual upon the basis of information reported on form w-7 and any such accompanying documentation that may be required by the internal_revenue_service an applicant must submit such documentary_evidence as the internal_revenue_service may prescribe in order to establish alien status and identity sec_6109 and the corresponding treasury regulations do not preclude the service from issuing itins to a decedent who needs an itin for a legitimate tax reason we also acknowledge preno-148983-08 however that nothing in the code or the treasury regulations compels the service to issue itins to a decedent the restrictions in itin issuance implemented during the most recent overhaul of the itin program were intended to deny itins to those without a tax need not those with a legitimate tax need the service will determine whether there are cases in which the benefits outweigh the policy concerns of issuing itins to decedents it is our understanding that the service has decided to consider itin applications for deceased dependents on a case-by-case basis in an effort to identify the cases where the itin should be issued in conclusion the issuance of itins to deceased taxpayers is a business decision to be made by the service rather than a decision dictated by sec_6109 and the corresponding treasury regulations we have coordinated our response with the office of division counsel wage and investment and the office of the associate chief_counsel procedure administration thank you for your patience while we coordinated with those offices this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call me at if you have any further questions or concerns cc
